          Case 1:18-cv-02826-RC Document 33 Filed 06/14/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 DR. VALENTIN GAPONTSEV and IPG
 PHOTONICS CORP.,


                    Plaintiffs,

         v.                                           Civil Docket No. 1:18-cv-02826-RC-GMH

 U.S. DEPARTMENT OF THE TREASURY
 and STEVEN MNUCHIN, in his official
 capacity as Secretary of the Treasury,

                    Defendants.


                                   JOINT STATUS REPORT

       Pursuant to this Court’s May 28, 2019 Order, the parties submit this joint status report

regarding the status of mediation. On May 24, 2019, the parties filed a joint status report

informing this Court that the parties had engaged in a fruitful mediation session with Magistrate

Judge Harvey and asked for additional time to try to resolve this matter. See ECF No. 32.

       Since then, the parties have continued to discuss this matter with Magistrate Judge

Harvey in an attempt to try to resolve this matter. The parties are still trying to negotiate a

resolution of this matter and respectfully ask for additional time to do so. The parties suggest

filing another joint status report with this Court on or before June 28, 2019.




Dated: June 14, 2019                               Respectfully submitted,

/s/ Michael J. Edney_________________              JOSEPH H. HUNT
Michael J. Edney, DC Bar No. 492024                Assistant Attorney General
Stephen M. McNabb, DC Bar No. 367102
NORTON ROSE FULBRIGHT US LLP                       DIANE KELLEHER
799 9TH STREET, NW, SUITE 1000                     Assistant Director, Federal Programs Branch


                                                  1
         Case 1:18-cv-02826-RC Document 33 Filed 06/14/19 Page 2 of 2



Washington, DC 20001-4501
Telephone: (202) 662-0200                 /s/ Kevin Snell_
Fax: (202) 662-4643                       KEVIN SNELL (N.Y. Bar)
michael.edney@nortonrosefulbright.com     Trial Attorney
                                          Federal Programs Branch
Attorneys for Plaintiffs Dr. Valentin     U.S. Department of Justice, Civil Division
Gapontsev and IPG Photonics Corporation   1100 L St. NW
                                          Washington, D.C. 20005
                                          Telephone: (202) 305-0924
                                          Fax: (202) 616-8460
                                          Email: Kevin.Snell@usdoj.gov

                                          Counsel for Defendants




                                          2
